Citation Nr: 0008867	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-44 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The appellant had numerous periods of active and inactive 
duty for training from 1949 to 1984.  The documented periods 
of active duty for training generally included a 2 week 
period each year with additional dates of active duty for 
training in some years.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was remanded by the Board for 
further development in June 1998.  The case was returned to 
the Board in February 2000.  


FINDINGS OF FACT

1.  The appellant's exposure to acoustic trauma while on 
active duty for training played a material causal role in the 
development or worsening of his bilateral hearing loss 
disability.

2.  The appellant's exposure to acoustic trauma while on 
active duty for training played a material causal role in the 
development or worsening of his bilateral tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
active duty for training.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.6, 3.303 (1999).

2.  Bilateral tinnitus was incurred in or aggravated by 
active duty for training.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.6, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
duty for training.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.6, 3.303 (1999).  Service connection 
may be granted for disability resulting from injury incurred 
or aggravated during a period of inactive duty training.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.6, 3.303 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
aforementioned frequencies are 26 decibels or greater; or 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Factual background

The appellant contends that service connection is warranted 
for hearing loss and tinnitus because they were caused by his 
exposure to aircraft engine noise coincident to his service 
in the Reserves.  Specifically, he claims that he incurred 
significant acoustic trauma during periods of active duty for 
training from 1961 to 1980, coincident to his duties as an 
in-flight refueling technician.

The appellant's NGB Form 22 shows that his primary military 
occupation specialties included air operations support, in-
flight refueling operations technician, and operations 
systems management supervisor.  The appellant was separated 
from the Air National Guard in April 1984.

The presence of hearing loss disability for VA purposes is 
established by the medical evidence of record.

The appellant underwent a VA hearing examination in April 
1997.  After reporting the appellant's history with regard to 
incurrence of acoustic trauma, the examiner reported that a 
review of the claims file showed that the appellant had 
normal hearing in both ears in the early 1960s.  The examiner 
noted that in 1969, a hearing test showed a loss of hearing 
at 3,000, 4,000, and 6,000 Hertz in the right ear and at 
3,000 Hertz in the left ear.  It was also reported that the 
appellant suffered significant high frequency hearing loss in 
1980 in both ears.  The examiner concluded that the appellant 
manifested high frequency sensorineural hearing loss and 
tinnitus and that both disabilities resulted from noise 
exposure while an in-flight refueling technician with the 
National Guard.  

The appellant underwent a VA hearing examination for ear 
diseases in November 1998.  According to the examination 
report, the appellant reported a history of hearing loss 
beginning in the 1960s or early 1970s that has progressively 
worsened.  The appellant also reported bilateral tinnitus.  
The appellant stated that the right ear was worse than the 
left.  He reported a history of loud noise exposure as an in-
flight refueling technician.  The examiner commented that it 
was not clear whether the audiograms of the early 1960s 
showed any hearing loss; however, by the late 1960s the 
appellant's hearing tests showed loss of hearing at 3,000, 
4,000, and 6,000 Hertz on the right and 3,000 Hertz on the 
left.  The examiner also commented that a 1980 hearing test 
showed significant high frequency hearing loss in both ears.  
The examiner diagnosed bilateral high frequency sensorineural 
hearing loss.  The examiner opined that the appellant 
gradually developed high frequency hearing loss, especially 
in the 4,000 Hertz range, that was indicative of noise-
induced hearing loss.  The examiner elaborated by stating 
that it was his professional opinion that hearing loss and 
tinnitus resulted from the appellant's military service.

Audiological examination was also performed in November 1998.  
The examiner stated that the appellant had normal hearing in 
both ears during the 1960s and that in 1969, a hearing test 
showed significant high-frequency hearing loss, indicating 
worsening of hearing.  He noted that the appellant reported 
that since retirement he had not been exposed to vocational 
or recreational noise.  The appellant reported bilateral 
tinnitus that was constant.  The examiner diagnosed bilateral 
sensorineural hearing loss and constant moderately loud 
tinnitus.  The examiner opined that it was at least as likely 
as not that the appellant's current hearing disability was in 
part due to his exposure to noise during active and inactive 
duty for training.

The Board notes that the record also shows that the appellant 
had long term employment as a civilian employee with the Air 
National Guard.  The extent of the appellant's noise exposure 
coincident to his civilian employment is not clear from the 
record.  However, the record does satisfactorily establish 
that the appellant had significant noise exposure coincident 
to his many periods of active duty for training.  The medical 
opinions addressing the etiology of the appellant's tinnitus 
and hearing loss disability satisfactorily establish that 
noise exposure coincident to the appellant's periods of 
active duty for training at least contributed to the 
development or increase in severity of these disabilities.  
Accordingly, service connection is warranted for these 
disabilities.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


